Case 1:21-cr-00541-PLF Document11 Filed 08/25/21 Page 1of3

UNITED STATES DISTRICT COURT
- FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on August 11, 2021

UNITED STATES OF AMERICA
v.

FI DUONG,

also known as “Jim,”

also known as “Monkey,”

also known as “Monkey King,”

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-511

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)()

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, FI DUONG,

also known as “Jim,” also known as “Monkey,” also known as “Monkey King,” attempted to, and

did, corruptly obstruct, influence, and impede an official proceeding, that is, a proceeding before

Congress, specifically, Congress’s certification of the Electoral College vote as set out in the

Twelfth Amendment of the Constitution of the United States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
-18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00541-PLF Document11 Filed 08/25/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, FI DUONG, also known as
“Jim,” also known as “Monkey,” also known as “Monkey King,” did knowingly enter and remain
in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, FI DUONG, also known as
“Jim,” also known as “Monkey,” also known as “Monkey King,” did knowingly, and with intent
to impede and disrupt the orderly conduct of Government business and official functions, engage
in disorderly and disruptive conduct in and within such proximity to, a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, when and so that such conduct did in fact impede and disrupt the orderly conduct of
Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, FI DUONG, also known as
- “Jim,” also known as “Monkey,” also known as “Monkey King,” willfully and knowingly engaged
in disorderly and disruptive conduct within the United States Capitol Grounds and in any of the

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session
Case 1:21-cr-00541-PLF Document11 Filed 08/25/21 Page 3 of 3

of Congress and either House of Congress, and the orderly conduct in that building of a hearing
before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, FI DUONG, also known as
“Jim,” also known as “Monkey,” also known as “Monkey King,” willfully and knowingly paraded,
demonstrated, and picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Canny D Th Myo (Hep)
Attorney 4f the United States in

and for the District of Columbia.
